UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4466


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARVIN FITZGERALD OUTING,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:06-cr-00102-FDW-1)


Submitted:   April 26, 2016                   Decided:   May 5, 2016


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel B. Winthrop, WINTHROP & WINTRHOP, Statesville, North
Carolina, for Appellant. Jill Westmoreland Rose, United States
Attorney, Sanjeev Bhasker, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marvin Fitzgerald Outing pleaded guilty to possession of a

firearm    by    a   felon,        in    violation            of    18    U.S.C.         § 922(g)(1)

(2012).      The district court sentenced Outing to 118 months of

imprisonment,        followed           by    3       years        of    supervised            release.

Following Outing’s release from incarceration, he was charged in

state court with assault on a female and communicating threats,

for two separate incidents.                  The district court revoked Outing’s

supervised      release          and     sentenced        Outing          to     24       months     of

imprisonment, and he now appeals.                      Finding no error, we affirm.

     On    appeal,     Outing          first      argues       that      the     district         court

abused its discretion in admitting the hearsay statements of the

victim    where      the    victim       did      not     testify         at     the      revocation

hearing.     “We review a district court’s evidentiary ruling in a

revocation hearing for abuse of discretion.”                                   United States v.

Ferguson, 752 F.3d 613, 616 (4th Cir. 2014).                                   Pursuant to Fed.

R.   Crim.      P.    32.1(b)(2)(C),              a     defendant          in        a    revocation

proceeding is entitled to an opportunity to question adverse

witnesses     unless       the     court       determines           that       the       interest    of

justice does not require the witness to appear.                                          Id.      “Rule

32.1(b)(1)(C)        specifically            requires         that,      prior       to    admitting

hearsay evidence in a revocation hearing, the district court

must balance the releasee’s interest in confronting an adverse

witness    against         any    proffered           good     cause       for       denying       such

                                                  2
confrontation.”           United States v. Doswell, 670 F.3d 526, 530

(4th Cir. 2012).              While reliability is no longer the test for

admissibility, it remains “a critical factor in the balancing

test under Rule 32.1.”               Id. at 531.           “If hearsay evidence is

reliable     and     the        Government        has      offered    a     satisfactory

explanation for not producing the adverse witness, the hearsay

evidence will likely be admissible under Rule 32.1.”                               Id.     We

have    thoroughly        reviewed      the    record       and   conclude       that     the

district court did not abuse its discretion in admitting the

victim’s statements.

       Outing      also        argues     that       the       sentence     is     plainly

unreasonable.        We review a sentence imposed as a result of a

supervised release violation to determine whether the sentence

is plainly unreasonable.             United States v. Crudup, 461 F.3d 433,

437 (4th Cir. 2006).                The first step in this analysis is a

determination of whether the sentence is unreasonable; in making

this   determination,          we   follow     the      procedural    and    substantive

considerations employed in reviewing original sentences.                               Id. at

438.      Although        a    district    court        must    consider     the       policy

statements in Chapter Seven of the Sentencing Guidelines along

with   the   statutory         factors,       “the   court      ultimately       has    broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum.”                        Crudup, 461 F.3d at

439 (internal quotation marks omitted).

                                              3
      If   a    sentence      imposed        after    a    revocation       is    not

unreasonable, we will not proceed to the second prong of the

analysis — whether the sentence is plainly unreasonable.                      Id. at

438-39.    We have reviewed the record and conclude that Outing

has failed to demonstrate that the sentence is procedurally or

substantively     unreasonable.         It    follows,     therefore,    that      the

sentence is not plainly unreasonable.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral    argument       because     the   facts   and      legal

contentions     are   adequately   presented         in   the   materials     before

this court and argument would not aid in the decisional process.



                                                                         AFFIRMED




                                        4